Upon the questions discussed in the opinion this day delivered in the case of Atchison, Topeka  Santa Fe Railway Co. v. Stevens, the facts in the present case are practically identical. The case in those particulars is accordingly ruled by that decision.
The judgments of the honorable Court of Civil Appeals and the District Court are reversed and the cause is remanded to the District Court with instructions to transfer it to the District Court of one of the counties named in the defendant's plea of privilege, as the plaintiff may elect.